Citation Nr: 1234091	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-37 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for disability claimed as secondary to medication required for control of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 RO decision.  It was remanded by the Board in June 2010 and again in November 2011 for additional evidentiary and procedural development.  Unfortunately, such development has not been fully completed, thus another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran contends that the medication (particularly Depakote) he takes for his service-connected seizure disorder causes additional disability.  In his original June 2007 claim he asserted that his use of seizure medication resulted in elevated ammonia levels that caused him to fall into a coma-like state, have uncontrolled bowel movements and vomiting, make him mentally unstable, and elevate his liver enzymes.  

Since the Veteran was taken off of Depakote, his ammonia levels have varied.  See e.g., May and October 2007 VA treatment records.  In his October 2009 VA examination the Veteran reported his seizure medication caused drowsiness, diarrhea, and elevated ammonia levels.  The October 2009 VA examiner did not opine whether the Veteran's seizure medication caused any chronic residuals, however.  The Veteran was provided with another VA examination in February 2012.  The examiner stated that the Veteran was off all seizure medications, so that his medications had not caused a chronic disability.  The examiner also opined that the Veteran did not have hyperammonemia as his most recent ammonia level in 2010 had been normal; and that therefore he did not have current hyperammonemia.  

Upon review, the Board determines that the medical questions in this case have not been fully resolved.  

The report of the February 2012 VA examination contains conflicting information as to the Veteran's use of seizure medications.  As described above, in the portion of the examination report where the examiner rendered his opinion, he stated that because the Veteran was "off all seizure medications," his medications had not caused a chronic disability.  However, at other points in the same examination report, the examiner noted that the Veteran was taking Neurontin and Topomax daily for seizure control.  At yet another point in the same examination report, the examiner wrote that the Veteran was recently off the Topomax.  Although the Veteran's VA recent treatment records (he has reported that he receives all his medical care from the VA) have not been associated with his claims file, review of records dated in 2010 reflect that he was taking medication for seizures and also for symptoms related to his service-connected post-traumatic stress disorder (PTSD).  Because the examiner's medical opinion was predicated upon the basis that the Veteran was not taking current medication for seizures, but the evidence appears to show otherwise, this medical opinion has little probative value.  The Board has a duty to return an inadequate examination report "if further evidence or clarification the evidence... is essential for a proper appellate decision."  Bowling v. Principi, 15 Vet. App. 1, 12 (2001).   

Additionally, as the Veteran is in receipt of service connection for PTSD, and as other medical evidence indicates that elevated ammonia levels could possibly be due to a combination of his antidepressive and sedative medications, together with his seizure medication; the Board finds that a medical opinion as to whether the Veteran has additional disability secondary to any, all, or some combination of the medication taken for his service-connected disabilities combined should be obtained.  Pertinent to obtaining a fully-informed medical opinion on this question is obtaining complete records showing the Veteran's prescription medications and dosages throughout the appeal period.  

The medical opinions currently of record do not adequately address the question of whether the Veteran's medications prescribed for service-connected disability has aggravated any disability.  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Thus, establishing service connection on a secondary basis requires competent evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Given the complexity of the Veteran's medical situation, aggravation cannot be ruled out without a medical opinion on the issue.  Because this question is an inherently medical one, a medical opinion is required.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Lastly, the question of whether the Veteran had additional disability related to medication taken for service-connected disability or disabilities at any point during the appeal period must be addressed.  The requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Given that hyperammonemia has been identified (at this point in the development of the evidence) as the additional disability which the Veteran is claiming as secondary to his medications, and the Veteran appears to have had hyperammonemia only for a portion of the appeal period, McClain may control the outcome of this case.  

The Board observes that this case is somewhat complicated by the fact that hyperammonemia appears to manifest through symptoms such as mental confusion, and a coma-like state, which could also be interpreted as an aggravation of or increase in his seizure disorder, and thus may be already being compensated as part of his seizure disorder.  The Board notes that in assigning an appropriate rating, the policy against "pyramiding" of disability awards enumerated by 38 C.F.R. § 4.14 must be considered.  In other words, while several diagnostic codes may apply in the instant case, "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

These considerations must be evaluated by the RO in its review of the case.  Thus, after accomplishing the evidentiary development necessary, the RO must clearly identify what additional disability, if any, is caused or aggravated by the Veteran's medications taken for all of his service-connected disabilities, and for what period of time such additional disability manifested itself.  The RO also must rate any additional disability in such a way as to avoid pyramiding.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the Fayetteville VA Medical Center and by the VA Outpatient Clinic in Mount Vernon, Missouri, since June 2010, for inclusion in the Veteran's claims file.  Complete VA pharmacy and prescription records from 2005 until the present should be obtained as well.

2.  The veteran should be afforded a VA examination by a physician with appropriate expertise to identify any additional disability caused or aggravated by medication the Veteran takes for control of any/all service-connected disability(ies), which include a seizure disorder, PTSD, and diplopia.  The claims folder, including all records obtained pursuant to the above request, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to clearly identify whether any additional disability is more, less, or equally likely to be either caused or aggravated by medication the Veteran takes for his service-connected disabilities.  If additional disability is identified, include the time period the additional disability was manifested, and all impairment related to and symptoms of that additional disability.  The complete rationale for all opinions expressed should be fully explained.  Specific comment upon the history of the case, and the other medical opinions contained in the file should be included.

3.  After the development requested above has been completed, the RO should again review the record.  If the medical opinion is not fully-responsive to the requests above, it should be returned for clarification.  If any additional evidentiary development becomes apparent, such development should be accomplished.  The RO should then perform a thorough review of the file, adjudicating the claim in light of the concerns set forth above.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

